Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/480,180 filed on July 23, 2019. 
Claims 1-25 are pending;
Claims 1-25 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 365(a) to the international application No. PCT/CN2017/077815 filed on March 23, 2017 has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “an apparatus” comprising “a graph monitor”, “a node rule evaluator” and “a tag engine”, all of which could be software only modules, resulting in the apparatus itself to be directed to non-statutory software per se. 
Claims 2-10 depend from claim 1, but failed to further limit the claimed invention to statutory subject matter.  Therefore, claims 2-10 inherit the 35 U.S.C. 101 issue of the independent claim.
Claim 21 recites “a tangible computer readable storage medium” which when given its broadest reasonable interpretation could be a transitory signal or carrier wave that is non-statutory under 35 U.S.C. 101. 
Claims 22-25 depend from claim 21 but failed to further limit the claimed invention to statutory subject matter.  Therefore, claims 22-25 inherit the 35 U.S.C. 101 issue of the independent claim 21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 5, 8, 12, 15, 18, 22, 23 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, as shown below.
Claim 2. The apparatus as defined in claim 1, wherein the node rule evaluator selects a first operating principle as the operating principle to determine the output storage destination (“select a first operating principle as the operating principle” is not enabling as the specification did not disclose how to select a second operating principle to allow one of ordinary skill in the art to make or use this claimed feature without undue experimentation).  
Claim 5. The apparatus as defined in claim 1, wherein the node rule evaluator selects a second operating principle as the operating principle to determine the output storage destination (“selects a second operating principle as the operating principle” is not enabling as the specification did not disclose how to select a second operating principle to allow one of ordinary skill in the art to make or use this claimed feature without undue experimentation).  
Claim 8. The apparatus as defined in claim 1, wherein the node rule evaluator selects a third operating principle as the operating principle to determine the output storage destination (“selects a third operating principle as the operating principle” is not enabled by the specification as the specification did not disclose how to select a third operating principle to allow one of ordinary skill in the art to make or use this claimed feature without undue experimentation).  
Claims 12, 15 and 18 have the same issues as claims 2, 5 and 8, respectively.
Claims 22, 23 and 24 have the same issues as claims 2, 5 and 8, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1. An apparatus to manage memory utilization of a deep learning toolkit, comprising: 
a graph monitor to select a candidate operation node in response to receiving an operation graph, the operation graph including one or more other operation nodes (it is unclear how the “candidate operation node”, the “operation graph” and the “one or more other operation nodes” are related to a deep learning toolkit in the preamble.  It is also unclear how the candidate operation node is related to the operation graph.  For instance, it is unclear whether the candidate operation node is part of the operation graph.  The claim also is incomplete for omitting essential element, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted element is the criteria used by the graph monitor to select the candidate operation node).
a node rule evaluator to evaluate the candidate operation node based on an operating principle, the operating principle to determine an output storage destination of the candidate operation node based on a topology of the operation graph (it is unclear how the step of “evaluate the candidate operation node based on an operating principle” contributes to the “determine an output storage destination of the candidate operation node”); and 
a tag engine to tag the candidate operation node with a memory tag value based on the determined output storage destination.  
Claim 3. The apparatus as defined in claim 2, wherein the first operating principle is to identify whether the candidate operation node has more than one of the other operation nodes as a successor (it is unclear what successor means and its structural relationship to the candidate node in the terms of computer data structures) to receive an output from the candidate operation node (it is unclear what “the other operation nodes” refer to; it is also unclear what “output from the candidate operation node” entails, leaving the scope of the claim element indefinite).  
Claim 4. The apparatus as defined in claim 3, wherein the tag engine is to configure the memory tag value to associate the candidate operation node with a global memory (“global” is a relative term; without any specific reference point, the scope of “global” is indefinite) when the candidate operation node is not associated with more than one successor.  
Claim 6. The apparatus as defined in claim 5, wherein the second operating principle is to identify whether one of the other operation nodes is (a) a successor to the candidate operation node (it is unclear what successor means and its structural relationship to the candidate node in the terms of computer data structures) and (b) occurs immediately subsequent to the candidate operation node (it is unclear what “occur immediately subsequent to” entails in the context of an operation graph, leaving the scope of this claim element indefinite).  
Claim 7. The apparatus as defined in claim 6, wherein the tag engine is to configure the memory tag value to associate the candidate operation node with a global memory (“global” is a relative term; without any specific reference point, the scope of “global” is indefinite) when the one of the other operation nodes (a) is a successor to the candidate operation node (it is unclear what successor means and its structural relationship to the candidate node in the terms of computer data structures) and (b) occurs immediately subsequent to the candidate operation node .  (it is unclear what “occur immediately subsequent to” entails in the context of an operation graph, leaving the scope of this claim element indefinite).
Claim 9. The apparatus as defined in claim 8, wherein the third operating principle is to identify whether the candidate operation node occurs last in a topological sequence of the operation graph (it is unclear what a topological sequence of the operation graph entails and how it is formed; furthermore, “last” is a relative term and absent a clear recitation of how a topological sequence is ordered, the scope of “last” is indefinite).  
Claim 10. The apparatus as defined in one of claims 2, 5 or 8, further including a node runtime evaluator to override a default storage policy of the deep learning toolkit (it is unclear what a default storage policy of the deep learning toolkit entails and how it is structurally or functionally related to the operation graph and the operation node).
Claim 11 recites substantially the same subject matter as claim 1, in method rather than apparatus form, therefore has the same issue as claim 1.
Claims 13, 14, 16, 17, 19 and 20 have the same issues as claims 3, 4, 6, 7, 9 and 10, respectively.
Claim 21 recites substantially the same subject matter as claim 1, in computer readable medium rather than apparatus form, therefore has the same issue as claim 1.
Claim 25 has the same issue as claim 10.
Cited Prior Art
Auvenshine et al. disclosed a method for assigning storage locations based on a graph structure of a workload.  Similar to the instant application, Auvenshine uses graph structure to determine storage location.  However, Auvenshine’s method does not appear to use the topology of the graph for its determination of storage location.
Craddock et al. disclosed systems and methods for determining an order of execution of a neural network.  Given the indefiniteness issues of the pending claims, it is unclear whether and how Craddock’s disclosure may read on the pending claims before the claims are amended to resolve the 35 U.S.C. 112 issues. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
4/26/2022